Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 31 and 32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach an auxiliary fuel system, comprising: an auxiliary fuel tank comprising a fuel nozzle receptacle configured and positioned in sufficient proximity to the auxiliary fuel tank for receiving the fuel nozzle in a tip down orientation, the fuel nozzle receptacle having an open upper end, a closed lower end that defines a reservoir for holding residual fuel with a drain port extending through the closed lower end, wherein the fuel nozzle receptacle has a sight glass configured to allow a user to view the reservoir, and the fuel nozzle receptacle is configured such that when the fuel nozzle is received within, the opening tip of the fuel nozzle does not abut against the closed lower end of the fuel nozzle receptacle and is not otherwise positioned within the reservoir such that accumulated residual fuel can contact the opening tip and, a selectively openable valve in the drain port; further comprising a drain hose having a near end attached to the drain port, and a terminal end; and wherein the auxiliary fuel tank and the fuel nozzle receptacle are positioned in a truck bed on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753